Citation Nr: 0016962	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  98-19 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to February 
1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which determined that new and material 
evidence has not been submitted to reopen the claim for 
service connection for a psychiatric disorder. 



FINDINGS OF FACT

1.  An August 1985 BVA decision denied service connection for 
a psychiatric disorder.  

2.  The evidence associated with the claims file 
subsequent to the BVA's August 1985 decision is primarily 
duplicative or cumulative of previously submitted evidence 
and, either alone or in conjunction with evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for a psychiatric disorder.



CONCLUSIONS OF LAW

1.  The BVA's August 1985 decision, which denied service 
connection for a psychiatric disorder, is final.  38 U.S.C.A. 
§§ 7103(a), 7104(b) (West 1991); 38 C.F.R. §§ 20.1100, 
20.1104 (1999).

2.  The evidence associated with the claims file 
subsequent to the BVA's August 1985 decision is not new and 
material, and the veteran's claim for service connection for 
a psychiatric disorder is not reopened. 38 U.S.C.A. §§ 5107, 
5108 (West 1991); 38 C.F.R. §§ 3.156, 20.1105 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the present appeal reveals that in a November 
1963 rating decision the RO initially denied a claim for 
service connection for a psychiatric condition, on the basis 
that a psychiatric disorder was not found on the October 1963 
VA psychiatric examination. 

In a June 1973 rating decision, the RO denied entitlement to 
service connection for adjustment reaction to adult life 
diagnosed on a May 1973 VA examination.  Adjustment reaction 
to adult life was not considered an acquired psychiatric 
disorder for which service connection could be established.  
The June 1973 denial became final and the veteran reopened 
his claim in 1983.  That claim was denied in a March 1984 
rating decision, on the basis that the veteran had presented 
no new medical evidence on which his claim for service 
connection for a psychiatric disorder could be reconsidered.  
This 1984 rating decision was affirmed by an August 1985 BVA 
decision, which found that there was no medical evidence of 
record showing the existence of an acquired psychiatric 
disability of service origin and, therefore, no new factual 
basis had been shown to support an allowance.  

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not be reopened or 
readjudicated by the VA.  See 38 U.S.C.A. § 5108. The Board 
is obligated to review all evidence submitted since the claim 
was disallowed by a final decision and if the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Elkins v. West, 12 
Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).

The veteran has requested that his claim for service 
connection for a psychiatric disorder be reopened.  In a 
December 1997 rating decision, the subject of this appeal, 
the RO found that no change in the previous determination was 
warranted and continued the denial of service connection for 
a psychiatric disorder.  An October 1998 rating decision 
continued the denial of service connection for a psychiatric 
disorder indicating that new and material evidence adequate 
to reopen the claim had not been submitted.  While the 
evidence may have been new, the RO did not consider it 
material as the evidence did not show a psychiatric disorder 
was incurred or aggravated in service.  The Board would note 
that the test relied on by the RO in determining whether new 
and material evidence had been submitted was invalidated by a 
Federal Circuit decision in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998). 

After the Federal Circuit's decision in Hodge, the Court 
announced a 3-step analysis that must be performed when a 
veteran seeks to reopen a final decision based on the 
submission of new evidence.  See Elkins v. West, 12 Vet. App. 
209 (1999).  The three prongs of the Elkins test are as 
follows:  (1) The Board must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) (1999) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108; (2) if new and 
material evidence has been presented, immediately upon 
reopening the claim the Board must determine whether, based 
upon all the evidence of record in support of the claim, 
presuming its credibility, the reopened claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a); and (3) if the 
claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim, but only after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  In order for evidence to be sufficient to reopen 
a previously disallowed claim, it must be both new and 
material.  If the evidence is not new, the inquiry ends and 
the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

New and material evidence is evidence that was not previously 
of record, and which bears directly and substantially upon 
the specific matter under consideration.  Such evidence must 
not be cumulative or redundant, and it must, either alone or 
in conjunction with evidence previously of record, be so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  See 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  The Board 
has reviewed all the evidence of record, and for the reasons 
and bases set forth below, concludes that new and material 
evidence has not been received to reopen the veteran's claim 
for service connection for a psychiatric disorder, and the 
appeal remains denied.  See 38 U.S.C.A. §§ 5108, 7104(b); 
38 C.F.R. § 3.156(a).

At the time of the BVA's August 1985 decision, the evidence 
of record included the veteran's service medical records, 
various post-service VA examination reports and medical 
records, the veteran's statements and testimony presented at 
two personal hearings in January and August 1984, and a lay 
statement from his brother, indicating that the veteran had 
never been in any serious trouble or caused any concern to 
his family before serving in the Navy.  However, none of the 
medical evidence showed that the veteran manifested an 
acquired psychiatric disorder during service or within one 
year of separation from service, or that any psychiatric 
disorder diagnosed following service was in any way related 
to service.  

The evidence associated with the claims file after the BVA's 
August 1985 decision includes additional service medical 
records, VA outpatient treatment records from September 1997 
to August 1998, the veteran's statements and testimony from 
an April 1998 personal hearing, and statements from the 
veteran's sister and two brothers and a long time friend.  

In this case, there is no dispute that the veteran has been 
diagnosed with a mood disorder and a depressive disorder with 
psychotic features, and that some psychiatric symptomatology 
was manifested during service.  But the present dispute 
involves whether any post service psychiatric diagnosis is 
related to the veteran's military service or was manifested 
within a year of discharge.  As such, significant evidence to 
reopen the claim would include medical evidence that offered 
an opinion that a current disorder had a nexus or 
relationship to service.  The Board finds the additional 
evidence associated with the claims file contains no medical 
opinion that any currently diagnosed psychiatric disorder has 
a nexus or relationship to service, nor is there any medical 
evidence which suggests that the veteran did have a 
psychiatric disorder during service or within one year 
following his discharge from service.  

In this regard, the Board notes that the service medical 
records, lay statements and the hearing testimony, while 
bearing directly upon the specific matter under 
consideration, are cumulative and redundant.  In this regard, 
the diagnosis contained in the additional service medical 
records was of record when the veteran's claim was previously 
considered.  Basically, the veteran's statements and 
testimony reiterate his contentions that one day when he was 
in service he began to cry and was sent to a hospital for his 
psychiatric disorder and the next thing he knew he was being 
discharged from the Navy.  The service medical records show 
that the veteran had an emotional instability reaction 
shortly before his discharge from service.  The veteran also 
related that he had received treatment at the County Hospital 
in Fresno, California, in the late 1960's.  However, the 
veteran has failed to submit any evidence showing that his 
claim was well grounded and, thus, there is no duty to assist 
him in developing the claim.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990). 

The other lay statements contend that the veteran changed 
while in service.  However, lay persons are not generally 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  The outpatient treatment records address the current 
status of the veteran's disorders, but do not show a nexus to 
the veteran's military service.  Furthermore, any history 
given by the veteran linking a current disorder to military 
service and reiterated by a physician does not constitute 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Simply put, what is missing from the veteran's 
claim, and what was missing at the time of the prior denials 
of service connection, is medical evidence that a currently 
diagnosed psychiatric disorder was manifested during service 
or within one year thereafter, or that a currently diagnosed 
psychiatric disorder is in some way related to service.

Based on the foregoing, the Board concludes that inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claim, the BVA's August 1985 decision 
remains final.  Accordingly, the benefit sought on appeal 
must be denied.


ORDER

New and material evidence not having been submitted to reopen 
the claim, service connection for a psychiatric disorder is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

